UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): July 31, CSX CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 1-8022 62-1051971 (Commission File No.) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL32202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (904) 359-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events IVS Associates, Inc., the inspector of election for CSX’s 2008 annual meeting of shareholders, issued its final report on July31, 2008, indicating the following results. CSX does not yet have the votes withheld for the nominees for election as directors. This information will be included in a further report on Form 8-K when available. ITEM 1—Election of Directors CSX Nominee Votes For Donna Alvarado 289,484,637 Elizabeth E. Bailey 121,616,420 John B. Breaux 288,276,159 Steven T. Halverson 132,288,805 Edward J. Kelly, III 289,342,513 Robert D. Kunisch 120,061,421 John D. McPherson 289,502,300 David M. Ratcliffe 288,342,970 William C. Richardson 129,365,392 Frank S. Royal 129,715,745 Donald J. Shepard 289,477,087 Michael J. Ward 288,896,892 TCI Group Nominee Votes For Christopher Hohn 130,506,157 Alexandre Behring 159,839,867 Gilbert H. Lamphere 170,353,891 Timothy T. O’Toole 147,824,964 Gary L. Wilson 82,543,104 ITEM 2—Ratification of Ernst & Young LLP as the Independent Registered Public Accounting Firm for 2008 Votes For Votes Against Abstentions 212,272,408 5,775,313 77,457,018 ITEM 3—Approval of the bylaw amendments adopted by the Board of Directors allowing shareholders to request special shareholder meetings Votes For Votes Against Abstentions 111,726,741 179,422,927 4,355,084 ITEM 4—Shareholder proposal regarding special shareholder meetings Votes For Votes Against Abstentions 184,270,535 105,308,447 5,924,142 ITEM 5—Shareholder proposal regarding nullification of certain bylaw provisions Votes For Votes Against Abstentions 186,319,966 102,184,737 7,000,042 There were 404,783,890 shares of CSX common stock outstanding as of April 21, 2008, the record date for the 2008 annual meeting of shareholders, and 295,504,762 shares of CSX common stock were represented at the meeting. The final outcome of the director election is subject to the appeal of pending litigation between the Company and the TCI Group before the U.S. Court of Appeals for the Second Circuit, as well as other questions regarding the vote count.
